DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/4/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 20140253603), in view of Bao (US 7064768).
As to claim 1, Kwon teaches an electronic device [abstract & fig. 1] comprising:
an electronic display [fig. 1 & para. 36] comprising an active area (displayer or display 100) [fig. 1 & para. 37] comprising a pixel (plurality of pixels 500) [fig. 1 & para. 38]; and 
processing circuitry (controller 400) [fig. 1] configured to: 
	receive image data (external input video or image signal data1) [fig. 1 & para. 44 & 49-51] to send to the pixel; 
	adjust the image data to generate corrected image data (image data signals data2 para. 44) [figs. 1-2 & para. 44 & 87] based at least in part on a stored correction value for the pixel (compensation data storing section 405 of controller 400) [figs. 1-2 & para. 44 & 87]; and 
	generate a test data (test image data signal sdata) [fig. 1 & para. 46-47 & 56-59] to send to the pixel subsequent to sending corrected image data to the pixel (test image data signal sdata repeatedly transmitted during displaying, thus occurrence of sending test image data signal sdata would occur subsequent to the sending of image data signal data 2 during displaying) [para. 57].
Kwon does not explicitly teach wherein the test data is selected based upon a comparison of at least one aspect of the corrected image data with a threshold value.
Bao teaches an electronic device [abstract] that utilizes processing circuitry [fig. 1] configured to generate a test data (text pixel data) [abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36] to send to a pixel [abstract], wherein the test data is selected based upon a comparison of at least one 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the test data utilized with the processing circuitry of the electronic device of Kwon, such that the test data is selected based upon a comparison of at least one aspect of the corrected image data with a threshold value, as taught by Bao, to improve image quality and uniformity of the electronic display utilized with the electronic device of Kwon, as taught by Bao [col. 2 lines 6-15].
As to claim 2, Kwon as modified  by Bao teaches the electronic device of claim 1, wherein the processing circuitry is configured to transmit the corrected image data to the electronic display [Kwon: figs. 1-2 & para. 44-46 & 87].
As to claim 3, Kwon as modified by Bao teaches the electronic device of claim 2, wherein the electronic display is configured to utilize the corrected image data to drive the pixel [Kwon: figs. 1-2 & para. 44-46 & 87].
As to claim 4, Kwon as modified by Bao teaches the electronic device of claim 1, wherein processing circuitry is configured to generate the stored correction value [Kwon: figs. 1-2 & para. 44 & 87 & Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36].
As to claim 5, Kwon as modified by Bao teaches the electronic device of claim 4, wherein processing circuitry is configured to generate the stored correction value [Kwon: fig. 1 & para. 46-47 & 56-59 & Bao: fig. 1] based on a sensed condition affecting the pixel in response to the test data [Kwon: fig. 1 & para. 46-47 & 56-59 & Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36] being sent to the pixel [Kwon: fig. 1 & para. 46-47 & 56-59].
As to claim 6, Kwon as modified by Bao teaches the electronic device of claim 5, wherein the electronic display is configured to sense the condition affecting the pixel in response to the test data being sent to the pixel [Kwon: fig. 1 & para. 46-47 & 56-59 & Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36].
As to claim 7, Kwon as modified by Bao teaches the electronic device of claim 1, wherein the processing circuitry is configured to transmit a first value as the test data when the least one aspect of the 
As to claim 8, Kwon as modified by Bao teaches the electronic device of claim 7, wherein the processing circuitry is configured to transmit a second value as the test data when the least one aspect of the corrected image data is below the threshold value [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11].
As to claim 9, Kwon as modified by Bao teaches the electronic device of claim 1, wherein processing circuitry is configured to generate the stored correction value based upon a sensed condition affecting both the pixel and at least one additional pixel adjacent to the pixel [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 2-11].
As to claim 10, Kwon teaches an electronic device [abstract & fig. 1] comprising: 
processing circuitry (controller 400) [fig. 1] configured to:
	generate test data to send to a pixel of the electronic device (test image data signal sdata) [fig. 1 & para. 46-47 & 56-59].
Kwon does not explicitly teach wherein the test data is selected based upon a comparison of at least one aspect of corrected image data to be transmitted to the pixel with a threshold value.
Bao teaches an electronic device [abstract] that utilizes processing circuitry [fig. 1] configured to generate a test data (text pixel data) [abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36] to send to a pixel [abstract], wherein the test data is selected based upon a comparison of at least one aspect of an image data [abstract & fig. 1 & 8-11 & col. 3 line 62 - col. 4 line 60, & col. 5 lines 18-36] with a threshold value (thresholds corresponding to pixel characteristic data) [abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the test data utilized with the method of Kwon, such that the test data is selected based upon a comparison of at least one aspect of corrected image data to be transmitted to the pixel with a threshold value, as taught by Bao, to improve image quality and uniformity of the electronic display utilized with the method of Kwon, as taught by Bao [col. 2 lines 6-15].
claim 11, Kwon as modified by Bao teaches the electronic device of claim 10, wherein the processing circuitry is configured to set the threshold value to an initial predetermined value [Bao: figs. 8-11 & col. 6 lines 24-33].
As to claim 12, Kwon as modified by Bao teaches the electronic device of claim 11, wherein the processing circuitry is configured to receive or generate the initial predetermined value during an initial configuration of the electronic device [Bao: figs. 8-11 & col. 6 lines 24-33].
As to claim 13, Kwon as modified by Bao teaches the electronic device of claim 11, wherein the processing circuitry is configured to receive or generate the initial predetermined value during a startup of the electronic device [Bao: figs. 8-11 & col. 6 lines 24-33].
As to claim 14, Kwon as modified by Bao teaches the electronic device of claim 11, wherein the processing circuitry is configured to generate the initial predetermined value to correspond to a lowest gray level or desired gray level available for the pixel that meets or exceeds a sensing reliability level [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11].
As to claim 15, Kwon as modified by Bao teaches the electronic device of claim 11, wherein the processing circuitry is configured to generate the initial predetermined value to correspond to value above a lowest gray level or desired gray level available for the pixel that meets or exceeds a sensing reliability level [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11].
As to claim 16, Kwon as modified by Bao teaches the electronic device of claim 10, wherein the processing circuitry is configured to transmit a first value as the test data when the least one aspect of the corrected image data is at or above the threshold value [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11], wherein the processing circuitry is configured to transmit a second value as the test data when the least one aspect of the corrected image data is below the threshold value [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11].
As to claim 17, Kwon as modified by Bao teaches the electronic device of claim 10, wherein the processing circuitry is configured to generate the corrected image data based upon a stored correction value calculated for the pixel  (compensation data storing section 405 of controller 400) [Kwon: figs. 1-2 & para. 44 & 87].
claim 18, Kwon as modified by Bao teaches the electronic device of claim 17, wherein the processing circuitry is configured to alter the stored correction value based on a sensed response of the pixel to the test data [Kwon: fig. 1 & para. 46-47 & 56-59 & Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36].
As to claim 19, Kwon teaches an electronic device [abstract & fig. 1] comprising: 
an electronic display [fig. 1 & para. 36] comprising an active area (displayer or display 100) [fig. 1 & para. 37] comprising a first pixel and a second pixel directly adjacent to the first pixel (plurality of pixels 500 forming a matrix display with a first pixel and second pixel directly adjacent to each other) [fig. 1 & para. 38, 46, & 87]; and 
processing circuitry (controller 400) [fig. 1] configured to: 
	receive first image data to send to the first pixel (external input video or image signal data1) [fig. 1 & para. 44, 46, 87, & 49-51]; 
	receive second image data to send to the second pixel (external input video or image signal data1) [fig. 1 & para. 44, 46, 87, & 49-51]; 
	adjust the first image data to generate first corrected image data (image data signals data2 para. 44) [figs. 1-2 & para. 44, 46, & 87] based at least in part on a first stored correction value for the first pixel (compensation data storing section 405 of controller 400) [figs. 1-2 & para. 44, 46, & 87]; 
	adjust the second image data to generate second corrected image data (image data signals data2 para. 44) [figs. 1-2 & para. 44, 46, & 87] based at least in part on a second stored correction value for the second pixel (compensation data storing section 405 of controller 400) [figs. 1-2 & para. 44, 46, & 87]; 
	generate first test data (test image data signal sdata) [fig. 1 & para. 46-47, 87, & 56-59] to send to the first pixel subsequent to sending the first corrected image data to the pixel (test image data signal sdata repeatedly transmitted during displaying, thus occurrence of sending test image data signal sdata would occur subsequent to the sending of image data signal data 2 during displaying) [para. 57]; and 
	generate second test data (test image data signal sdata) [fig. 1 & para. 46-47, 87, & 56-59] to send to the second pixel subsequent to sending the second corrected image data to the pixel (test 
Kwon does not explicitly teach the processing circuitry configure to:	
wherein the first test data is selected based upon a comparison of at least one aspect of the first corrected image data with a threshold value; and 
wherein the second test data is selected based upon a comparison of at least one aspect of the second corrected image data with the threshold value.
Bao teaches an electronic device [abstract] that utilizes processing circuitry [fig. 1] configured to generate a test data (text pixel data) [abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36] to send to a pixel [abstract], wherein the test data is selected based upon a comparison of at least one aspect of an image data [abstract & fig. 1 & 8-11 & col. 3 line 62 - col. 4 line 60, & col. 5 lines 18-36] with a threshold value (thresholds corresponding to pixel characteristic data) [abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the test data utilized with the processing circuitry of the electronic device of Kwon, such that the test data is selected based upon a comparison of at least one aspect of the corrected image data with a threshold value, as taught by Bao, to improve image quality and uniformity of the electronic display utilized with the electronic device of Kwon, as taught by Bao [col. 2 lines 6-15].
	Thus, Kwon as modified by Bao teaches wherein the first test data [ Kwon: para. 46 & 87 & Bao: abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36] is selected based upon a comparison of at least one aspect of the first corrected image data [Bao: abstract & fig. 1 & 8-11 & col. 3 line 62 - col. 4 line 60, & col. 5 lines 18-36] with a threshold value (thresholds corresponding to pixel characteristic data) [Bao: abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36]; and 
wherein the second test data [Kwon: para. 46 & 87 & Bao: abstract & fig. 1 & 8-11 & col. 4 lines 48-60 & col. 5 lines 18-36] is selected based upon a comparison of at least one aspect of the second corrected image data Bao: abstract & fig. 1 & 8-11 & col. 3 line 62 - col. 4 line 60, & col. 5 lines 18-36 with 
As to claim 20, Kwon as modified by Bao teaches the electronic device of claim 19, wherein the processing circuitry is configured transmit identical data as the first test data and the second test data when the at least one aspect of the first corrected image data is less than the threshold value and the at least one aspect of the second corrected image data is less than the threshold value [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11 & Kwon: para. 46 & 87], wherein the processing circuitry is configured transmit differing data as the first test data and the second test data when the at least one aspect of the first corrected image data is greater than the threshold value and the at least one aspect of the second corrected image data is greater than the threshold value [Bao: abstract & col. 3 line 62-col. 4 line 47 & col. 5 lines 19-36 & figs. 8-11 & Kwon: para. 46 & 87].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Cha et al.			(US 20120056869).
Ohara et al. 			(US 20160125796).
Lee				(US 20150348463).
Shin et al. 			(US 20140320475).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID TUNG/Primary Examiner, Art Unit 2694